     Case 2:18-cv-08420-RGK-PJW Document 68 Filed 01/21/20 Page 1 of 3 Page ID #:437



 1    WALTER F. BROWN, JR. (SBN 130248)
 2    wbrown@orrick.com
      ORRICK, HERRINGTON & SUTCLIFFE LLP
 3    The Orrick Building
 4    405 Howard Street
      San Francisco, CA 94105
 5    Telephone: (415) 773-5700
 6    Facsimile: (415) 773-5759
      Counsel for Margaret Larkin
 7
 8                          UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    UNITED STATES OF AMERICA,                    CASE N0. 2:18-cv-08420-RGK (PJW)

12                         PLAINTIFF,              MARGARET LARKIN’S
13          v.                                     WITHDRAWAL OF CLAIM
                                                   RELATED TO $206, 156.00 IN
14    $1,546,076.35 IN BANK FUNDS                  BANK FUNDS SEIZED FROM
15    SEIZED FROM REPUBLIC BANK OF                 REPUBLIC BANK OF ARIZONA
      ARIZONA ACCOUNT ‘1889, ET AL.,               ACCOUNT ‘1938
16
                           DEFENDANTS.
17
18
19          Pursuant to the Court’s Order of Consent Judgement (Doc. 65), Claimant
20    Margaret Larkin (“Claimant”) hereby withdraws her claim related to $206,156.00
21    in bank funds seized from Republic Bank of Arizona Account ‘1938 (Doc. 36),
22    filed on May 23, 2019. Claimant’s withdrawal of claim relates only to funds
23    seized from Republic Bank of Arizona Account ‘1938 that were the subject of the
24    Stipulation and Request for Entry of Consent Judgement filed with the Court.
25    (Doc. 49), and in no way is intended or shall operate as a release of claims, actions
26    or rights with respect to the seizure or retention of any other funds or assets.
27
28
          MARGARET LARKIN’S WITHDRAWAL OF CLAIM RELATED TO $206,156.00 IN
          BANK FUNDS SEIZED FROM REPUBLIC BANK OF ARIZONA ACCOUNT ‘1938
     Case 2:18-cv-08420-RGK-PJW Document 68 Filed 01/21/20 Page 2 of 3 Page ID #:438



 1    Claimant expressly reserves all claims, actions and rights with respect to any such
 2    other funds or assets.
 3
 4    Dated: January 21, 2020                      Respectfully submitted,
 5
                                                   /s/ Walter F. Brown, Jr.
 6                                                 WALTER F. BROWN, JR.
                                                   Orrick, Herrington & Sutcliffe LLP
 7
                                                   Attorneys for Margaret Larkin
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
         MARGARET LARKIN’S WITHDRAWAL OF CLAIM RELATED TO $206,156.00 IN
         BANK FUNDS SEIZED FROM REPUBLIC BANK OF ARIZONA ACCOUNT ‘1938
     Case 2:18-cv-08420-RGK-PJW Document 68 Filed 01/21/20 Page 3 of 3 Page ID #:439



 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on January 21, 2020, I filed the foregoing with the United
 3    States District Court for the Central District of California using the CM/ECF system.
 4          I hereby certify that on January 21, 2020, a copy of the foregoing was also
 5    delivered to the following via CM/ECF:
 6
                                        John J. Kucera
 7                                      Daniel G. Boyle
                                        Assistant United States Attorneys
 8
 9
      DATED:       January 21, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
         MARGARET LARKIN’S WITHDRAWAL OF CLAIM RELATED TO $206,156.00 IN
         BANK FUNDS SEIZED FROM REPUBLIC BANK OF ARIZONA ACCOUNT ‘1938
